Citation Nr: 1526711	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus type II and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to September 1966, from November 1966 to November 1972, and from September 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  An April 2002 rating decision denied service connection for diabetes mellitus associated with herbicide exposure.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision. 

2.  The evidence submitted since the April 2002 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes mellitus.

3.  The evidence shows that it is at least as likely as not that the Veteran served in the Republic of Vietnam during the Vietnam War era and was presumptively exposed to herbicides at that time.

4.  The medical evidence reflects that the Veteran has diabetes mellitus type 2 and that it is compensably disabling.



CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted, and the criteria for reopening the Veteran's claim for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Service connection for diabetes mellitus was last denied by a rating decision in April 2002.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In the April 2002 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus because it found no evidence that the Veteran had a current diagnosis of diabetes mellitus that was related to service.  In doing so, the RO determined that the Veteran did not have requisite service in the Republic of Vietnam.  The evidence considered included the Veteran's service treatment records, service personnel records, and VA treatment records.

Evidence received since that decision includes an April 2009 statement from the Veteran stating that during his Vietnam service, he "was continually manning helicopters and amphibious landing vessels to transport wounded and dead back to ship U.S.S. Princeton."  Additionally, at the April 2015 Board hearing, the Veteran testified that his father passed away during the Veteran's Vietnam service and that he was flown to the mainland in order to fly to his father's funeral.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for diabetes mellitus.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that he developed diabetes mellitus type II as a result of herbicide exposure while serving in Vietnam.  The Board notes that VA treatment records show that the Veteran currently has, and is being treated for, diabetes mellitus type II.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2014) are met.  38 C.F.R. § 3.309(e) (2014).  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The record reflects the Veteran had service aboard the U.S.S. Princeton (LPH-5) in the official waters of Vietnam.  His service personnel records do not actually document service on the landmass or the inland waters of Vietnam.  Nevertheless, the Veteran has testified that his duties required him to fly helicopters in country to transport wounded and dead back to the U.S.S. Princeton.

In September 2010, the Veterans Benefit Administration (VBA) issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure for Navy veterans.  The Training Letter explained that such vessels as gun line ships, aircraft carriers, and supply and support ships were referred to as "Blue Water" Navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" Navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  VA has also promulgated a listing of the Navy ships associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Board observes that the list of "Brown Water" ships does not include the U.S.S. Princeton, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  However, the list of "Blue Water" ships, which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore, includes the U.S.S. Princeton.  Further, the list states that the U.S.S. Princeton operated as troop transport with helicopters and smaller vessels transporting troops on and off shore during April 1962 and from October 1964 to December 1968, time periods which coincide with the Veteran's service dates.

There is no official record of the Veteran ever having served on the landmass or on land in the Republic of Vietnam.  However, the Veteran has credibly indicated that he flew helicopters in country to transport wounded and dead back to the U.S.S. Princeton.  His testimony on these matters at the Board hearing appears credible and plausible.  Further, such actions are within the capability of a lay person to observe and are not inherently incredible.  In fact, the circumstances in which he indicated he was on land in Vietnam appear consistent with the circumstances of his service.  For example, he was aboard a ship that was within the official waters of Vietnam, and his service personnel records show that he participated in helicopter missions.  Moreover, based upon his location at that time as confirmed by official records, he was in close enough proximity, and had a sufficient length of service, that the type of inland trips he described was certainly possible.  Furthermore, there is no evidence that expressly shows otherwise.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects the Veteran served on a "Blue Water" ship during the Vietnam War era, to include duties that involved transporting troops from on and off shore in Vietnam.  Accordingly, the Board must conclude that he was presumptively exposed to herbicides while on active duty as there is no affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116.  This finding pertains to the specific circumstances of this Veteran in this case only.

As noted above, the competent medical evidence, to include VA treatment records, shows that the Veteran has diabetes mellitus type II, which is among the conditions presumptively associated with in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  There is no affirmative evidence showing the disease is no related to herbicide exposure and related to some other intercurrent cause.  Further, the evidence shows that the Veteran's diabetes mellitus type II is manifest to at least a compensable degree.  Thus, service connection is warranted for this disability.


ORDER

New and material evidence having been presented, the claim of service connection for diabetes mellitus type II is reopened; service connection for diabetes mellitus type II is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


